ACCEPTED
                                                                                                  05-14-00130-CV
                                                                                        FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
                                                                                              3/2/2015 5:09:47 PM
                                                                                                       LISA MATZ
                                                                                                           CLERK




                                                                                 FILED IN
                                                                          5th COURT OF APPEALS
                                             March 2, 2015                    DALLAS, TEXAS
                                                                          3/2/2015 5:09:47 PM
Via efile.txcourts.gov                                                          LISA MATZ
Lisa Matz                                                                         Clerk
Clerk of the Court
Fifth District Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202

	
      Re:	
   Cause No. 05-14-00130-CV; Kelley|Witherspoon, et al. v. Armstrong
                  International Services, Inc.

Dear Ms. Matz:

	
     I will be presenting oral argument for the appellee/cross appellant Armstrong
International Services, Inc. in this case on Wednesday, March 18, 2015.

	
      	
      	
    	
    	
    	
      Very truly yours,

	
      	
      	
    	
    	
    	
      /s/ Prater Monning

	
      	
      	
    	
    	
    	
      B. Prater Monning III

BPM/bg

cc:	
   Christy Denison	
     	
    Via efile.tx.courts.gov